Citation Nr: 1523862	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  09-16 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.  

2.  Entitlement to service connection for obstructive sleep apnea. 

3.  Entitlement to service connection for sinus disability, to include headaches and nosebleeds. 

4.  Entitlement to service connection for hepatitis A.

5.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc and joint disease, to include whether a separate compensable rating is warranted for sciatica/radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to May 2005.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and Huntington, West Virginia.  The RO in Huntington, West Virginia currently has original jurisdiction over the claims.

By rating decision of October 2006 (notice sent December 18, 2006) the RO granted service connection for a lumbar spine disability with a 10 percent rating, multiple lipomas/cysts with a 0 percent rating, and residuals of fracture of the left 4th toe with a 0 percent rating, each effective June 1, 2005, and denied service connection for right ear hearing loss; a decision on the matters of service connection for a bilateral knee disability, right ankle sprain, chronic nasal inflammation with epistaxis (claimed as sinusitis/otitis and sinus headaches), and hepatitis A was deferred.  In a March 2007 rating decision, the RO continued 0 percent ratings for service-connected multiple lipomas/cysts and residuals fracture of the left 4th toe, and denied service connection for bilateral knee disability, right ankle sprain, hepatitis A and a chronic sinus disability with headaches.

The Veteran filed a timely notice of disagreement (received December 14, 2007).  With regard to the October 2006 (notice sent December 18, 2006) rating decision, the Veteran specifically disagreed with the rating assigned for service-connected lumbar spine disability, indicating that right lower extremity sciatica/radiculopathy should be included in the lumbar spine rating.  With regard to the March 2007 rating decision, the Veteran specifically disagreed with the denials of service connection for bilateral knee disability, sinus disability with headaches, and hepatitis A, and he disagreed with the rating assigned for service-connected multiple lipomas/cysts.

By August 2008 rating decision, the RO continued a 10 percent rating for lumbar spine disability and 0 percent for multiple lipomas/cysts, and denied service connection for left ankle disability, hypercholesterolemia, sleep apnea, hyperglycemia (Veteran informed RO that his claim was for hypoglycemia and not hyperglycemia; RO noted the discrepancies but did not make the change), prostatitis, and acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), and continued the previous denial of service connection for right ankle sprain (this was in error, as residuals of right ankle injury was already under appeal).  He filed notice of disagreement (September 2008) only with respect to service connection for sleep apnea.  In February 2009 he filed notice of disagreement with respect to service connection for an acquired psychiatric disorder (claimed as depressive disorder).  

A statement of the case (SOC) issued in April 2009 continued and confirmed the denials of service connection for bilateral knee disability, sinusitis, residuals of hepatitis A, and obstructive sleep apnea.  In April 2009 the Veteran filed a substantive appeal regarding these matters.  

An August 2009 rating decision, in pertinent part, denied service connection for sciatica/radiculopathy of the right lower extremity, blurred vision, and hyperglycemia (this was claimed as hypoglycemia not hyperglycemia).   

In February 2010 the RO issued an SOC in the matter of service connection for prostatitis.  In March 2010 the RO issued an SOC in the matters of entitlement to a rating in excess of 10 percent for lumbar spine disability and a compensable rating for multiple lipomas/cysts.  In a March 2010 supplement SOC (SSOC), the RO addressed the matters of entitlement to service connection for bilateral knee disability, sinusitis (sinus pressure headaches), residuals of hepatitis A, and obstructive sleep apnea.  

A March 2010 rating decision granted service connection for depressive disorder, not otherwise specified, with anxiety (also claimed as PTSD) with a 30 percent rating effective December 21, 2007, which is a full grant of the benefit sought.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Accordingly, it will not be discussed herein.

In March 2010 the Veteran filed a substantive appeal.  He explicitly withdrew his appeal as to the hepatitis A claim, and he explicitly withdrew the appeal he had initiated with respect to the prostatitis claim.   Further, he explicitly limited the issues he wanted the Board to consider to the bilateral knee, obstructive sleep apnea, sinus disability (including headaches and nosebleeds), and low back claims (to include right radiculopathy).  Accordingly, the Board will limit its adjudication to those issues.

In May 2014 the Board remanded the case to schedule the Veteran for a video conference hearing.  In December 2014, the Veteran testified at a video conference hearing before the undersigned; a transcript of that hearing is of record.  At the hearing the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  The Veteran granted waiver of initial consideration by the RO of any additional evidence received.

An August 2008 rating decision denied service connection for hyperglycemia.  In a February 2009 notice of disagreement the Veteran informed the RO that he claimed service connection for hypoglycemia and not hyperglycemia.  In an April 2009 letter the RO informed the Veteran that he was correct and informed him that the RO would review and make a decision regarding hypoglycemia.  In August 2009 the RO issued a rating decision and again (in error) adjudicated a claim of service connection for hyperglycemia and not hypoglycemia.  It does not appear that the RO has adjudicated the claim of service connection for hypoglycemia; therefore the claim is referred to the Agency of Original Jurisdiction (AOJ) for corrective action on its part.  

In a May 2014 statement, the Veteran raised claims of service connection for tinnitus, and a right foot disability and an increased rating for service-connected depressive disorder.  These claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of entitlement to service connection for a sinus disability, to include headaches and nosebleeds and a rating in excess of 10 percent for lumbar spine degenerative disc and joint disease, to include whether a separate compensable rating is warranted for sciatica/radiculopathy of the right lower extremity are REMANDED to the AOJ.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's current bilateral knee disability is related to his military service.  

2.  It is reasonably shown that the Veteran's sleep apnea is related to his military service.

3.  In a March 2010 written statement, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw his appeal on the issue of entitlement to service connection for hepatitis A.


CONCLUSIONS OF LAW

1.  Service connection for bilateral knee disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for withdrawal of an appeal by the Veteran have been met on the issues of entitlement to service connection for hepatitis A.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Inasmuch as the Board is granting in full the benefits sought on appeal with respect to the service connection claims of bilateral knee and sleep apnea, there is no reason to belabor the impact of the VCAA on those matters, since any notice error or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.


Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Knee Disability

The Veteran's service treatment records (STRs) show he was involved in a motor vehicle accident in service in March 1989.  He received emergency care.  An emergency department record notes there was no evidence of injury to the lower extremities.  The diagnosis was myofascial injuries sustained in auto accident.  On his January 2005 retirement physical examination he did not indicate that he had any kind of knee trouble.

Postservice, on June 20, 2006 VA general examination (20 days post one year following service separation), the Veteran reported he was treated by a physical therapist in service.  He stated he was having bilateral knee pain when going up and down stairs and it was becoming worse since his discharge from service.  X-rays of the knees showed mild joint space narrowing within the anterior compartments of both knees.  There was mild patellar spurring bilaterally.  The osseous structures appeared otherwise intact and in satisfactory position.  The diagnosis was bilateral knee mild degenerative joint disease with patellar spurring.

At the hearing he testified he was hospitalized for his knees and treated during service.  He described an incident where he collided playing softball and was told he had a crushing injury to his left leg; he was put on light duty for that.  He stated he had pain in his knees going up and down stairs and sitting for long periods of time.  He was diagnosed with arthritis in the knees approximately 20 day after a year of his discharge from service.  He stated he was a physical fitness coordinator, and every morning he had to run "the extra people" who did not run or pass their physical training test. 

Here, June 2006 x-rays (taken approximately 20 days beyond the one year presumptive period) show a diagnosis of bilateral knee mild degenerative joint disease with patellar spurring.  Based on this evidence the Board concludes that the evidence of record reasonably supports a finding that the Veteran's current bilateral knee disability had its origin in service and is related to his military service.  Accordingly, service connection for bilateral knee disability (to include arthritis) is warranted.

Sleep Apnea

STRs are silent for any treatment or diagnosis of a sleep disorder in service.  In an August 2002 STR the examiner noted that the Veteran had a history of sleep apnea.  The Veteran stated he had problems sleeping.  The examiner discussed having a sleep study if symptoms increased.  On his January 2005 medical examination at retirement, he reported he had not had frequent trouble sleeping.  

In May 2008 he underwent VA examination for sleep apnea.  He reported he was not treated for sleep apnea while on active duty.  He stated that when he slept, he would awake choking and gasping for breath.  A roommate told him that he could hear him snoring.  He had sinus trouble and sore throat treatment in service.  The examiner diagnosed sleep apnea with PAP [positive airway pressure] therapy.  The examiner opined that it was more likely than not that the Veteran's history of sleep apnea while on active duty is not related in any way to his present obstructive sleep apnea diagnosis.  The rationale for the opinion was that he was not diagnosed with sleep apnea during service.  In August 2002 he was noted to have sleep apnea by history.  There is no evidence of any continuity of care required for any active duty treatment for sleep apnea to the present time.

In June 2008 he underwent a sleep study.  He was diagnosed with obstructive sleep apnea.  Snore and rare snort arousal were noted.  It was also noted that he would benefit from PAP therapy.  

Of record (received in December 2008) are lay statements from former roommates of the Veteran reporting severe snoring and nighttime breathing issues concerning the Veteran (in the mid to late 1990's and 2001).

A July 2009 VA outpatient sleep clinic report notes he underwent a sleep study in 2008 and was shown to have moderate obstructive sleep apnea.  The Veteran reported chronic problems with nasal congestion that was managed with sodium chloride nasal spray.  He stated he felt tired in the morning.  He admitted to issues with snore and waking up with a snort.  The diagnosis was moderate obstructive sleep apnea.  

In June 2013 a private physician diagnosed obstructive sleep apnea and noted the Veteran was similarly diagnosed in 2008 including with CPAP [continuous positive airway pressure] therapy.  He offered a positive nexus opinion noting that there is evidence that the Veteran's sleep-disordered breathing had been present for years prior to the 2008 study.  In support of this statement, he noted that letters from various individuals (lay statements) dating back to the mid 1990's and the August 2002 medical treatment report suggest that the sleep apnea was more than likely present at that time; and since the Veteran was lighter during those years, it more than likely was less severe than when he was diagnosed in 2008.  This private medical opinion is competent and probative evidence indicating an etiological link between the current obstructive sleep apnea and the Veteran's military service.  The opinion cites an adequate factual premise despite the fact that it does not appear that the Veteran's actual record was available for the physician's review.  

The Board finds the May 2008 VA medical opinion that weighs against finding an etiological link less probative.  The May 2008 examiner did not have the benefit of lay statements from the Veteran's former roommates, who are competent to report and the Board has no reason to doubt the credibility of their statements.  

Resolving reasonable doubt in the Veteran's favor, service connection for obstructive sleep apnea is warranted.  Treatment records reveal that the Veteran has been diagnosed with obstructive sleep apnea; and a physician has rendered an opinion that links the Veteran's sleep apnea to his military service.  While, as noted above, there is a medical opinion against the claim on this point, the evidence is at least in equipoise as to whether the Veteran's obstructive sleep apnea is related to his military service.  As such, service connection for obstructive sleep apnea is granted.

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in a March 2010 written statement noted that it was his intent to withdraw the appeal on the issue of entitlement to service connection for hepatitis A.  Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in that matter, and the appeal must be dismissed.


ORDER

Service connection for bilateral knee disability is granted.

Service connection for obstructive sleep apnea is granted.

The appeal seeking service connection for hepatitis A is dismissed.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in the matters of entitlement to service connection for a sinus disability, to include headaches and nosebleeds and a rating in excess of 10 percent for lumbar spine degenerative disc and joint disease, to include whether a separate compensable rating is warranted for sciatica/radiculopathy of the right lower extremity.  

Sinusitis, to include Headaches and Nosebleeds

STRs show that in April 1997, the Veteran was diagnosed with upper respiratory infection/sinusitis.  On his January 2005 retirement medical history report, he noted he had sinusitis.  June 2006 VA examination report noted he had occasional sinusitis/otitis treated with antibiotics.  He also had episodes of epistaxis [nosebleed] and sinus pressure/headaches that he treated with over-the-counter, Excedrin migraine.  The diagnosis was chronic nasal inflammation with epistaxis.  January 2007 VA examination report noted his left frontal and maxillary sinuses were affected with headaches occurring once or twice a month for which he took Excedrin migraine for relief.  The diagnosis was chronic sinusitis no objective evidence to support diagnosis.  On May 2008 VA examination, it was noted he had sinus trouble and sore throat treated in service.  He had left-sided sinusitis.  He had headaches weekly.  He stated he still had headaches and occasionally might cough up some blood.  The left side of his nose bleeds occasionally (every other week for a short period).  There was no diagnosis rendered.   

The Board finds that the record does not include adequate medical opinion evidence to resolve the claim for service connection for sinusitis, to include headaches and nosebleeds.   As such, a new examination and etiology opinion is required.  Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination/opinion in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, the Board finds that a new examination and etiology opinion is required to resolve the claim of service connection for sinusitis, to include headaches and nosebleeds.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Rating in Excess of 10 percent for Lumbar Spine Disability to include whether a Separate Compensable Rating is warranted for Right Lower Extremity Sciatic/Radiculopathy 

The record shows the Veteran was last examined by VA for the service-connected lumbar spine disability and associated neurologic abnormality (right lower extremity sciatic/radiculopathy) in July 2009 (spine) and October 2008 (peripheral nerves).  At the December 2014 hearing he described a worsening of his disabilities.  He reported having an antalgic gait favoring the right side and uneven shoe wear.  He stated "It's like if you had a water balloon and you squeeze it, I can feel something like squeeze out in my back, in my lower back and then I start having more pain in my legs and stuff."  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (1995); see also Snuffer, 10 Vet. App. 400.  Therefore, a new VA examination is needed to determine the current severity of the Veteran's service-connected lumbar spine disability, and associated neurologic abnormality (sciatica/radiculopathy of the right lower extremity), if any. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's VA treatment records which have not yet been associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.

2.  The AOJ should arrange for an appropriate examination at the Richmond, Virginia VA Medical Center to determine the nature and likely etiology of the Veteran's claimed sinus disability.  He is a VA employee and prefers to be examined away from the facility where he is employed.  The entire record should be made available to the examiner for review in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner is asked to respond to the following:

(a) Please identify by diagnosis each sinus disability found.

(b) As to each diagnosed sinus disability, opine whether such is at least as likely as not (50% or greater probability) etiologically related to the Veteran's service.  

(c) Please identify the etiology of the Veteran's headaches and nosebleeds.  Are they at least as likely as not (50% or better probability) related to the Veteran's sinus disability, or are they a result of some other etiology?  If the examiner finds that the Veteran has a headache disorder or a nosebleed disorder that is independent of the sinus disability (a result of some other etiology), please indicate whether such headache disorder and/or nosebleed disorder is at least as likely as not (50% or better probability) related to the Veteran's service.  

A complete rationale should accompany all opinions expressed.

3.  The AOJ should arrange for an appropriate orthopedic and neurologic examination at the Richmond, Virginia VA Medical Center to determine the current severity of the Veteran's lumbar spine disability, to include any related right lower extremity symptomatology.  He is a VA employee and prefers to be examined away from the facility where he is employed.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The findings should also describe whether any neurological manifestations or radiculopathy are present.  

The examiner should explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  After completion of the above, the AOJ should review the record and readjudicate the Veteran's claims.  If any claim remains denied, issue an appropriate SSOC and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


